HOLDRIDGE, J.,
agreeing in part and dissenting in part.
hAs correctly noted by the majority, the granting of the plaintiffs motion for summary judgment should be reversed. However, Employers Fire Insurance Company failed to prove that there are no genuine issues of material fact and that it is entitled to a judgment as a matter of law. It appears that the law as to the proper interpretation of the insurance provision in question is uncertain, there are issues of fact that are missing, and that the motion for summary judgment filed by Employers Fire Insurance Company was properly denied by the trial court and the matter should be remanded to the trial court for further evidentiary proceedings.